Order, Supreme Court, New York County (Helen Freedman, J.), entered July 12, 2000, which granted respondent’s motion seeking reargument, but, upon reargument, adhered to the prior order and judgment (one paper), same court and Justice, entered on or about November 3, 1999, granting petitioner’s application pursuant to CPLR article 78 to annul a determination of respondent, dated June 2, 1998, denying petitioner a Senior Citizen Rent Increase Exemption (SCRIE), and remanded the matter for a new determination, unanimously affirmed, without costs. Appeal from the aforementioned order and judgment, entered on or about November 3, 1999, unanimously dismissed, without costs, as superseded by the appeal from the order of July 12, 2000.
The article 78 court properly rejected respondent’s contention that a tenant may be denied a SCRIE where there has been no recent increase in the tenant’s legal regulated rent, since petitioner currently comes within the guidelines of SCRIE eligibility. A SCRIE applicant who meets the eligibility criteria set forth in Administrative Code of the City of New York § 26-509 (b) (2) (see also, Nunez v Giuliani, 239 AD2d 163, 163-164, affd 91 NY2d 935) is entitled to an order of exemption. *396Concur — Williams, J.P., Ellerin, Lerner, Rubin and Marlow, JJ.